Citation Nr: 0404371	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  98-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neuropsychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 9, 1973 to 
November 13, 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in March 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran testified in January 2002 before the undersigned 
Veterans Law Judge, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002) and who will participate in this decision.  A copy of 
the hearing transcript issued following the hearing is of 
record.

This case was previously before the Board in June 2003, when 
it was remanded in compliance with the U.S. Court of Appeals 
for the Federal Circuit (Federal Court) holding in Disabled 
American Veterans v. Secretary of Veterans Affairs (DAV v. 
Sec'y) 327 F.3d 1339 (Fed. Cir. 2003), which invalidated the 
Board's development authority under 38 C.F.R. § 19.9 (67 Fed. 
Reg. 3,099, 3.104 (Jan. 23, 2002).  The Board has been 
returned to the Board for appellate consideration.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
redefined the obligations of VA with respect to the duty to 
assist, eliminated the well-grounded claim requirement, and 
imposed on VA certain notification requirements enhancing the 
Department's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
is applicable to all claims filed on or after the date of 
enactment of the law, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

In the present case, the veteran argues that his presently 
diagnosed schizophrenia is the result of his active service.  
In this regard, the veteran's report of medical history and 
examination prior to service, dated in July 1973, reflect no 
complaints or findings of any neuropsychiatric abnormalities.  
However, available service medical records reflect that the 
veteran was referred to the mental hygiene clinic about 
halfway through his 35-day enlistment, as hostile and 
verbose.  He reported a previous nervous breakdown and 
treatment by a psychiatrist.  A subsequent entry shows that 
the veteran admitted to being a homosexual.  The records 
contain a handwritten statement by the veteran swearing to 
this.  He was administratively discharged shortly thereafter.  
His report of medical history and examination at discharge, 
dated in October 1973, reflect complaints of nervous trouble, 
depression, and trouble sleeping.  The examiner noted that 
the veteran manifested depression, trouble sleeping, and 
nervous trouble due to personal problems which were still 
present.  The veteran further reported a history of previous 
psychiatric treatment and that he had had himself committed 
at the Napa County Sanitarium.  Finally, he reported a long 
history of drug abuse, including marijuana for 4 years, 
hashish for 4 years, and LSD on 30 instances.

In testimony given before a hearing officer at the RO in May 
1999 and before the undersigned Veterans Law Judge in January 
2002, and in statements, the veteran testified that he had 
trouble in basic training with some of the other recruits who 
harassed him and physically intimidated him.  He stated that 
he admitted to being a homosexual to avoid going to jail and 
to get out of the service.  He further testified that he 
received treatment for depression prior to entry into 
service, but that he had not been diagnosed with or treated 
for any other neuropsychiatric disability, nor had he used 
illegal drugs, prior to service. 

Private medical records as early as 1975 reflect a diagnosis 
of schizophrenia, schizo-affective type, depressed.  These 
records further report a history of treatment for depression, 
but do not specify the dates of this treatment.  In addition, 
the veteran has reported receiving treatment at several 
facilities in 1973-1974, which would be in the presumptive 
period for some neuropsychiatric conditions, including 
psychoses and organic disorders of the nervous system.  See 
38 C.F.R. § 3.307, 3.309 (2003).

The record therefore presents both the possibility that the 
veteran manifested a neuropsychiatric disability within the 
presumptive period following discharge from active service, 
and the possibility of a pre-existing neuropsychiatric 
condition, yet the latter is so far by report of the veteran 
only.

Concerning the possibility of a pre-existing condition, the 
Board notes that veterans are presumed to have entered 
service in sound condition except for defects, infirmities, 
or disorders noted at entrance.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The 
presumption of soundness may be rebutted, however, by clear 
and unmistakable evidence that an injury or disease existed 
prior to service, and that the disease or injury was not 
aggravated by such service.  38 U.S.C.A. § 1111.  The burden 
of proof is on VA to rebut the presumption.  Kinnaman v. 
Principi, 4 Vet. App. 20 (1993); see also VAOPGCPREC 3-2003.

In this case, VA would have to demonstrate that the veteran's 
psychiatric disability clearly and unmistakably pre-existed 
service based on all relevant evidence of record.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  But even should VA be able to 
establish this, there is still the matter of whether or not 
the pre-existing condition was aggravated by the period of 
active service, however brief.  See  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a),(b).

The veteran has identified the private treating facilities at 
which he received treatment immediately following his 
discharge from active service.  The RO did attempt to obtain 
these records, but only once, without follow-up.  The Board 
has determined that another attempt to obtain these records, 
as well as the records of the veteran's self-reported 
commitment to Napa County Sanitarium, must be made in order 
to fairly decide this issue.

In addition, the Board notes that the veteran was afforded a 
VA examination in September 2002.  However, this examination 
was conducted prior to receipt of additional service medical 
records-which include the uninterpreted results of a 
Minnesota Multi-Phasic Personality Inventory (MMPI) that was 
administered to the veteran in service.  This examination 
cannot therefore be adequate.  Moreover, the Board notes that 
the opinion expressed in this examination did not address the 
issue of possible aggravation of a pre-existing condition.  
The veteran must be afforded another examination to determine 
the etiology of his currently manifested neuropsychiatric 
disability.  See 38 C.F.R. § 3.159(c)(4) (2003).

Finally, the Board notes that the veteran submitted VA 
medical treatment records to the RO which have not been 
considered in the October 2003 supplemental statement of the 
case, but did not submit a waiver of review by the original 
agency of jurisdiction.  Remand is therefore required for 
review of this evidence by the RO under DAV v. Sec'y of VA, 
supra.

The Board notes that the DAV v. Sec'y of VA, supra, 
invalidated the Board's ability to cure VCAA deficiencies.  
Therefore a remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the appellant with his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

On September 22, 2003, the Federal Circuit invalidated the 
30-day response period contained in 38 C.F.R. § 3.159(b)(1) 
as inconsistent with 38 U.S.C.§ 5103(b)(1) in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs (PVA v. 
Sec'y of VA), 345 F.3d 1334 (Fed. Cir. 2003).  Making a 
conclusion similar to the one reached in DAV v. Sec'y of VA, 
the Federal Circuit found that the 30-day period provided in 
§ 3.159(b)(1) for response to a VCCA duty to notify was 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, since then, the President 
signed into law the Veterans Benefits Act of 2003, which 
allows VA to adjudicate a claim within one year of receipt.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (December 16, 2003).  Therefore, 
the Board will not address the PVA v. Sec'y of VA in this 
remand.

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), as well as 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002)).  The 
claims file must include documentation 
that there has been compliance with the 
VA's redefined duties to notify and 
assist a claimant as set forth in the 
VCAA and as specifically affecting the 
issues on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who have treated the 
veteran for his claimed neuropsychiatric 
disability prior to and from his 
discharge from active duty in 1973 to the 
present.  The RO should procure duly 
executed authorization for the release of 
private medical records.  In particular, 
the veteran should be asked to give the 
name and address of the psychiatrist he 
indicated had treated him prior to his 
entrance into active service for 
depression in his January 2002 hearing 
and on his report of medical history at 
discharge, and as complete as possible 
the address of the Napa County 
Sanitarium, where he stated he was 
institutionalized, also on his report of 
medical history at discharge.  
Furthermore, the veteran should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the veteran in substantiating 
his claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

3.  The RO should then obtain the 
veteran's medical records to include 
mental hygiene records including any and 
all records of individual or group 
therapy, and all clinical medical 
records, from all identified health care 
providers for treatment accorded him for 
his claimed neuropsychiatric disability.

In particular, the RO should obtain any 
and all records of treatment accorded the 
veteran at the Napa County Sanitarium, 
the Cambridge Port Problem Center, in 
Massachusetts; the Boston City Hospital 
(Solomon Carter Fuller Hospital) in 
Boston, Massachusetts, the Boston City 
Hospital Alcohol Clinic, in Boston, 
Massachusetts, the Bridgewater State 
Hospital, in Bridgewater, Massachusetts, 
and the Igomore (spelling unverified) 
Clinic.  

The RO should further obtain any and all 
records to include mental hygiene records 
including any and all records of 
individual or group therapy, and all 
clinical medical records from the VA 
Medical Center (MC) in Bay Pines and St. 
Petersburg, Florida, and any other VA 
facility the veteran may identify, from 
his discharge from active service in 1973 
to the present that are not already of 
record.

4.  The RO should verify whether or not 
the veteran is receiving disability 
benefits from the Social Security 
Administration (SSA).  If so, the RO 
should obtain the decision that found the 
veteran disabled and any and all 
supporting medical evidence for that 
decision.

5.  Obtain the veteran's entire personnel 
record (or "201 file"), including any 
and all documents concerning his 
administrative discharge and any legal 
actions including nonjudicial punishment; 
any additional service medical records; 
and any and all clinical medical and 
hospital records to include mental 
hygiene records.  In particular, the RO 
should request the following:
?	Any and all hospital records for 
treatment the veteran received at 
any medical health facilities 
associated with Lackland Air Force 
Base, including Wilford Hall U.S. 
Air Force Medical Center, in October 
and November 1973.
?	Any and all mental hygiene records 
for treatment the veteran received 
at any mental health facilities 
associated with Lackland Air Force 
Base, including Wilford Hall U.S. 
Air Force Medical Center, in October 
and November 1973.

If the service personnel, medical, 
hospital, or mental hygiene records are 
unavailable, use alternative sources to 
obtain such records, using the 
information of record and any additional 
information the veteran may provide.  
Consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
personnel and medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29.  If necessary, the RO should 
request that the veteran augment the 
information that he has already provided.

6.  When the above development has been 
completed, make arrangements to afford 
the veteran a VA neuropsychiatric 
examination to determine the nature, 
extent, and etiology of any manifested 
neuropsychiatric disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters.

?	Summarize the medical history, 
including the onset and course, of 
any neuropsychiatric disorder.
?	Describe any current symptoms and 
manifestations attributed to any 
neuropsychiatric symptoms.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for all neuropsychiatric symptoms.
?	Provide an opinion as to the date of 
onset and etiology for any currently 
manifested neuropsychiatric 
disabilities identified.  The 
examiner is specifically requested 
to offer the following opinion:
1.	whether it is at least as 
likely as not that any 
manifested neuropsychiatric 
disability, to include 
schizophrenia and depression, 
is the result of the veteran's 
active service or, in the 
alternative
2.	whether it is at least as 
likely as not that any 
manifested neuropsychiatric 
disability, to include 
schizophrenia and depression, 
is the result of inservice 
aggravation of a pre-existing 
neuropsychiatric condition.

In arriving at these opinions, the 
examiner is specifically requested 
to discuss the veteran's service 
medical records, including the 
results of the inservice MMPI, and 
his treatment for, and/or diagnoses 
of, any neuropsychiatric disability 
so soon after his discharge from 
active service in 1973.

7.  After receipt of any and all newly 
acquired evidence, the RO should review 
the veteran's claim for service 
connection for a neuropsychiatric 
disorder.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




